Citation Nr: 1600352	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  12-16 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2009; a statement of the case was issued in May 2012; and a substantive appeal was received in June 2012.   

The Veteran presented testimony at a Board hearing in November 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to service connection for ischemic heart disease has been raised by the record in a December 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Board notes that the Veteran filed a timely notice of disagreement with respect to the issue of entitlement to service connection for a brain tumor.  The RO issued a statement of the case in October 2015.  The Veteran informed the RO that he does not wish to pursue the appeal (VBMS, 11/17/15).  Consequently, the issue is not before the Board.

Finally, the Board notes that the Veteran has been rated 100 percent disabled due to prostate cancer, effective March 14, 2013.


FINDING OF FACT

The record is at least in equipoise as to whether the Veteran has right ear hearing loss as the result of active military service.

CONCLUSION OF LAW

The criteria for an award of service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In April 2009, the RO denied the Veteran's claim of bilateral hearing loss.  In a May 2012 rating decision, it granted service connection for left ear hearing loss.  In so doing, the RO noted that the Veteran sustained acoustic trauma during service, as evidenced by a significant pure tone threshold shift during service.  Moreover, the Veteran underwent a VA audiologic examination in October 2008, and the examiner submitted a May 2012 addendum in which he found that the left ear hearing loss was as likely as not related to service.  A similar opinion was not rendered with regard to the right ear, at least in part there was no hearing loss disability (as defined by 38 C.F.R. § 3.385) noted in the right ear. 

The Veteran has a current right ear hearing loss disability as documented on a private audiology report completed in October 2015 (VBMS, 11/10/15).  Moreover, the Board notes a significant, in-service, pure tone threshold shift in the right ear similar to that found in the left ear (VBMS, 7/28/08):





HERTZ

Right ear
500
1000
2000
3000
4000
June 1968
5
10
0
-
10
June 1970
15
10
15
-
30

The Veteran has rendered credible testimony, which has been substantiated by the service treatment records, that he was a cannoneer in an artillery unit (VBMS, 7/28/08, p. 39).  His exposure to acoustic trauma has already been conceded.  Given the private audiology report reflecting right ear hearing loss, the significant pure tone threshold shift in the right ear shown in service, and the medical opinions regarding the left ear (based on essentially the same underlying information) the Board finds that it is as likely as not that the Veteran's right ear hearing loss is due to service.  Consequently, the Board finds that service connection is warranted for right ear hearing loss.  

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board notes that an RO letter dated August 2008 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.



ORDER

Entitlement to service connection for right ear hearing loss is granted.  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


